DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
The drawings were received on 06/23/2022.  These drawings are accepted.

Response to Amendments and Arguments
Regarding an objection to the specification, applicant filed an amendment on 06/23/2022. The amendment has been entered. 

Regarding a rejection to claims 7-8 under 35 U.S.C. §101, applicant cancelled claim 7 and amended claim 8 by excluding transitory type medium. The rejection has been withdrawn. 

Regarding a rejection under 35 U.S.C. §103, applicant amended independent claims 1 and 8 by incorporating limitations from an indicated allowable dependent claim. Applicant also rewrote an indicated allowable dependent claim 3 into independent format. The rejection under §103 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-6, and 8-10 are allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIALONG HE/Primary Examiner, Art Unit 2659